DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-19, and 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ripley et al. (US 9,712,197 B2).
Regarding Claim 14 and equivalent method Claim 1, Ripley et al. teaches in Figure 3 a radio transmitter, comprising: 
a radio frequency (RF) final power amplifier (PA) configured to increase a power level of an RF exciter signal (using 33a through 33n; see also Col. 14: lines 32-34); 
an electronically tunable harmonic filter (ETHF) disposed in a transmit path of the transmitter between an output of the RF PA and an antenna port of the radio transmitter (12); 
a control unit configured to automatically control at least one filter characteristic of the ETHF in accordance with a selected operating band or frequency of the transmitter (using 38); 
wherein the at least one filter characteristic is controlled in said ETHF using at least one RF switch (where capacitor CT is further detailed in Figure 1B to include at least one RF switch to control the filter characteristics of 12).  

Regarding Claims 15 and 2, Ripley et al. further teaches the radio transmitter, wherein the at least one filter characteristic is selected from the group consisting of a bandwidth and a center frequency of the ETHF (Col. 13, lines 38-44, wherein the capacitance(s) selected will characterize the bandwidth and center frequency of 12).  

Regarding Claims 16 and 3, Ripley et al. further teaches the radio transmitter, wherein the radio transmitter is configured to operate on at least a first frequency band and a second frequency band which are at least one octave apart; and the control unit is configured to select the center frequency of the ETHF using said RF switches to provide, in a first mode, harmonic filtering of the RF transmit signal in the first frequency band, and in a second mode, harmonic filtering of the RF transmit signal in the second frequency band (as controlled by control unit 38, where the fixed capacitor operates in a first frequency band, and the additional capacitors are selected for the filter to operate in a second frequency band at least one octave apart).  

Regarding Claims 17 and 4, Ripley et al. further teaches the radio transmitter, wherein the at least one filter characteristic is selected from the group consisting of an input impedance and an output impedance (Col. 13, lines 59-62). 

Regarding Claims 18 and 5, Ripley et al. further teaches the radio transmitter, wherein the control unit is configured to automatically control the input impedance of the electronically tunable filter to maximize power transfer from the RF PA stage to the ETHF (Col. 14, lines 40-49: based on the control unit 38).  

Regarding Claims 19 and 6, Ripley et al. further teaches the radio transmitter, wherein the control unit is configured to automatically control an output impedance of the ETHF to maximize power transfer from the ETHF to an antenna (Col. 14, lines 40-49: based on the control unit 38).  .  

Regarding Claims 21 and 8, Ripley et al. further teaches a transceiver system including the radio transmitter of claims 14 and 1, respectively (see Claims 14 and 1, above), the transceiver system further including a radio receiver having an input, wherein the ETHF is configured to filter received signals before they are communicated to the input of the radio receiver (as for example, shown in Figure 5, where the filter 42 (equivalent of 12, Figure 3) filters the signals before communicated to the antenna 49).  

Regarding Claims 22 and 9, Ripley et al. further teaches the transceiver system, wherein the control unit is configured to dynamically vary at least one filter characteristic of the ETHF when the transceiver system is transitioned between a transmit mode in which the transmitter is active and a receive mode in which the receiver is active (based on the multimode switch 34, which is further illustrated in Figure 6 to be connected to an I/O node).  

Regarding Claims 23 and 10, Ripley et al. further teaches the transceiver system, wherein the at least one filter characteristic is selected from the group consisting of a center frequency, a bandwidth, an input impedance and an output impedance (Col. 13, lines 38-62, where the filter characteristic is optimized using control unit 38).  

Regarding Claims 24 and 11, Ripley et al. further teaches the radio transmitter, wherein at least one capacitor component of the ETHF is connected between the at least one RF switch and an RF transmit signal path (in Figure 1B, which details the adjustable capacitor CT, CT1A through CT4A is connected between one of ST1 through ST4 and the signal path through 12).  

Regarding Claims 25 and 12, Ripley et al. further teaches the radio transmitter, wherein the at least one RF switch is connected between at least one inductor component and the RF transmit signal path (where at least one of ST1 through ST4 is connected between L1 and the signal path from 34).  

Regarding Claims 26 and 13, Ripley et al. further teaches the radio transmitter, wherein the control unit is configured to control a plurality of the RF switches to provide the at least one filter characteristic (signal from 38), and is further configured to select the plurality of RF switches that are active so as to achieve a particular filter characteristic in a way which also maximizes filter Q (based on the control signal(s) from 38; see also Col. 13, lines 38-62, where the filter characteristic is optimized using control unit 38).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ripley et al. (US 9,712,197 B2) as applied to claims 1 and 14 above.
Regarding Claims 20 and 7, Ripley et al. teaches all the limitations of the present invention, but does not explicitly teach the radio transmitter, wherein the at least one RF switch is selected from the group consisting of a CMOS-SOI and a MEMs type of RF switch.  
Applicant has not disclosed that the type of switch used solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any equivalent switches to the switches ST1 to ST4 of Ripley et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select from the group consisting of a CMOS-SOI and a MEMs type of RF switch for each of the switches ST1 to ST4 of Ripley et al. as an obvious matter of design choice of equivalent switches.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA J. CHENG/           Primary Examiner, Art Unit 2849